Citation Nr: 1750568	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities prior to December 16, 2013 (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Coast Guard from November 1986 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is of record.

In November 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

It is noted that the Veteran got married and changed her name in February 2017, as reflected in the header.


FINDING OF FACT

Prior to December 16, 2013, the Veteran's service connected disabilities did not preclude her from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met prior to December 16, 2013.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in May 2015.

The Veteran was also provided VA examinations and neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell, 9 Vet. App. 237, 238-9; Floyd, 9 Vet. App. 88, 96.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. 242; see also Shipwash, 8 Vet. App. 218, 227.

Prior to December 16, 2013, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), evaluated at 70 percent disabling, a lumbar spine disability, evaluated at 10 percent disabling, and left lower extremity radiculopathy, evaluated at 10 percent disabling.  As such, prior to December 16, 2013, the Veteran had a single disability ratable at 60 percent or more, and therefore, she met the schedular rating criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

A review of the competent evidence of record, which includes the Veteran's VA treatment records and her lay statements, when taken in total, does not suggest unemployability prior to December 16, 2013.

The Veteran filed a claim seeking TDIU in August 2011, suggesting that she had tried to work at home because she did not have reliable transportation.  Unfortunately, it is ultimately irrelevant whether there are jobs in a given area, as the question of TDIU looks at the national economy, and whether a person could work in it.

At her Board hearing, the Veteran testified that she received SSA disability benefits.  A review of her SSA records shows that she was granted SSA disability benefits as of February 2010.  However, she was granted disability based on a finding that her left ankle and obesity prevented her from sustaining substantial gainful activity, and she is not service connected disabilities for either problem.  The Veteran did seek service connection for her ankle, but she was denied.
 
The Veteran has been afforded many VA examinations.  In October 2011, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a mental status examination.  The examiner reported that the Veteran's PTSD resulted in mild or transient symptoms, which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

In March 2012, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner indicated that the Veteran's lumbar spine disability did not impact her ability to work.

In April 2012, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a mental status examination.  The examiner reported that the Veteran's PTSD resulted in occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks, although she generally functioned satisfactorily.  The examiner indicated that the Veteran had difficulty in establishing and maintaining effective work relationships and adapting to stressful circumstances at work.

In September 2012, a VA examiner reviewed the Veteran's claims folder and reported that her PTSD did not render her unable to secure and maintain substantially gainful employment. 

The Board acknowledges that the Veteran is competent to report symptoms of her service connected disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability of her disabilities according to the appropriate Diagnostic Codes or to assess whether the symptoms preclude employment.  

Ultimately, it is a rating determination as to whether the Veteran's multiple
 service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (emphasizing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,'" (quoting 38 C.F.R. § 4.10 (2013)) while the rating agency "is responsible for 'interpret[ing] reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present'" (quoting 38 C.F.R. § 4.2)) (modification in original).  

Here, the Board has reviewed all of the evidence of record, but concludes that the opinions of the VA examiners are the most competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability level, the evidence of record does not support her claim that her service-connected disabilities alone were sufficient to produce unemployability prior to December 16, 2013.  Although they undoubtedly produced some, even significant, impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.

The Veteran has not identified or submitted any competent evidence demonstrating that her service-connected disabilities, individually or in concert, precluded her from securing and maintaining substantially gainful employment and entitled her to a TDIU prior to December 16, 2013.  The Board does not believe that the Veteran's service-connected disabilities would have prevented her from obtaining or maintaining substantially gainful employment consistent with the findings provided by the VA examiners, that is in effect, simple, unskilled work that required little social interaction.  Even further limiting the Veteran to sedentary work due to her lumbar spine disability with radiculopathy, she could have still maintained substantially gainful employment.

As such, TDIU prior to December 2013 is denied.

ORDER

A TDIU prior to December 16, 2013 is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


